Contrary to the petitioner’s contention, the determination that she engaged in misconduct is supported by substantial evidence in the record (see Matter of Berenhaus v Ward, 70 NY2d 436 [1987]; Matter of Alexander v New York State Off. of Children & Family Servs., 50 AD3d 895 [2008]). Further, “[a]n administrative penalty must be upheld unless it ‘is so disproportionate to the offense as to be shocking to one’s sense of fairness,’ thus constituting an abuse of discretion as a matter of law” (Matter of Kreisler v New York City Tr. Auth., 2 NY3d 775, 776 [2004], quoting Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 237 [1974]). Here, it cannot be concluded, “as a matter of law, that the penalty [imposed] shocks the judicial conscience” (Matter of Kreisler v New York City Tr. Auth., 2 NY3d at 776; see Matter of Ellis v Mahon, 11 NY3d 754 [2008]; Matter of Torrance v Stout, 9 NY3d 1022 [2008]).
The petitioner’s remaining contentions are without merit. Ritter, J.E, Florio, Miller and Dillon, JJ., concur.